DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 11/9/20 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 2, 15.  Claims 1-17 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 13, 15-17 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoeber (US 20090182532).
As to claims 1 and 15, Stoeber is directed to a solar panel junction box (Figures 1 and 2) comprising:
 An identification module (function module, para 0092 and 0008) having a memory chip configured to store identification information of a solar panel to which the junction box is fixedly attached (para 0021); and first contacts connected to the memory chip (necessarily present for connection); a base having second contacts configured for connection with sections of photovoltaic cells of a solar panel and with wires linking the panel to a string of panels (see connection in Figures 1-3); a cover (Figure 3) having a printer circuit board having a circuit (j boxes 4, 5, 6 to each module with PCB, 14) first connectors configured on the board and configured to form electronic connections with the first contacts when the cover is attached to the base to close the junction box and second connectors configured on the printed circuit board and configured to form electronic connections with the second contacts when the cover is attached to the base to close the junction box (paragraphs 0013-0023 discuss connection configuration when box is closed).
	Regarding claim 2, the reference teaches a cover which reads on the required cover selected from plurality of different covers having different functions of PCB of covers, as any cover reads on such.
	Regarding claim 3, though the reference fails to explicitly teach a receptacle configured to hold the memory chip, any configuration in which the chip is held, which is required necessarily by the configuration of the art presented, necessarily reads on the required receptacle.
Regarding claim 8, the reference teaches the memory chip being programmed during a manufacturing process of the solar panel with a serial number of the solar panel and characteristics data of the panel (para 0002-0005).
Regarding claim 9, the prior art teaches a controller installed in the cover configured to read the memory chip during operation (monitor/control; claims 12 and 14).
Regarding claim 10, the reference teaches the controller does not recognize the solar panel from the data in the memory chip, the controller is configured to discontinue operation of the panel (paragraph 0075 and 0094).
Regarding claim 11, the reference teaches the circuit in the printer circuit board being configured to recognize the solar panel from the data stored in the memory chip based on data stored in a central registry to help reduce theft of panels (paragraph 0036).
Regarding claim 13, the reference teaches the base being capable of receiving covers and form connection with circuits having different function in the received covers, including a first cover having a passive module and a second cover having an active function module (plurality of function, paragraph 0099).
Regarding claim 16, the reference teaches the circuit including bypass diodes for sections of the cells (12; Figure 3).
Regarding claim 17, the reference teaches the circuit further including a microprocessor configured to read the memory chip during operation (paragraph 0072).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-7, 12, 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Stoeber (US 20090182532) as applied to claim 1 above.
Regarding claims 4-7 and 12, Applicant is directed above for a full discussion of Stoeber as applied to claim 1.  The reference is silent as to the connection method of base having receptacles to receive snap-in tongues of the cover to lock the cover onto the base however it would have been obvious to a skilled artisan at the time of invention to select a particular connection type as a matter of design choice with a reasonable expectation of success (SEE MPEP 2144.04).
Regarding claim 14, though the reference fails to teach the shape of the blade being a zig-zag, it would have been within purview of a skilled artisan at the time of invention to modify the shape to achieve a desired final configuration with a reasonable expectation of success (MPEP 2144.04).
Response to Arguments
Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive.  Applicant argues that Stoeber fails to teach “first connectors configured on the printed circuit board and configure to form electronic connections with the first contacts when the cover is attached to the base to close the junction box” and “second connectors configured on the printed circuit board and configure to form electronic connections with the second contacts when the cover is attached to the base to close the junction box” as required by claim 1 (pages 5-6).
The Examiner respectfully disagrees.  The Examiner notes that the instant claim language does not require disconnection when the cover is detached from the base.  As such, the prior art configuration in which a “permanent” connection that does not depend specifically on the relationship between the cover and the base reads on the instant invention as the prior art teaches a configuration in which connection is present when the cover is attached to the base (i.e. the junction box is closed).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726